DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending and are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/19 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “Please clarify the structure of the expansion compartment as to how it relates to the term “expansion”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, “3at least one portion of the waste-liquid compartment” is unclear and indefinite. Which waste-liquid compartment is between the first waste liquid compartment and the second waste liquid compartment? What is overlapping what? Please clarify.

Claims 9-12 are rejected by virtue of dependence on independent claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 3, 4, 5, 6, 7, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Pub 2006/0019379), in view of Wright (US Pub 2016/0130640).

Regarding Claim 1, Taylor teaches an extraction cassette (Fig. 1, cartridge), comprising:  
2a liquid receiving module (The cartridge 20 has a body comprising a top piece 22, a middle piece 24, and a bottom piece 26. An inlet port for introducing a fluid sample into the cartridge is formed in the top piece 22; top piece would be the liquid receiving module since it receives a fluid sample); and  
3an extraction module, which communicates with the liquid receiving module ([0077] As shown in FIG. 3, the middle piece 24 includes a slot 79 through which the reaction vessel 40 is inserted during assembly of the cartridge.), 4the extraction module comprising:  
5an extraction module body (middle piece 24);  
6an expansion compartment, formed on the extraction module body ([0072] FIGS. 3-4 show exploded views of the cartridge. As shown in FIG. 3, the middle piece 24 has multiple chambers formed therein. In particular, the middle piece 24 includes a sample chamber 65 for holding a fluid sample introduced through the inlet port 64);  

 a reaction compartment outlet and a 10reaction compartment notch, the expansion compartment is 11connected to the reaction compartment notch, and the reaction 12compartment notch is located between the reaction 13compartment inlet and the reaction compartment outlet (The inlet port 41 and channel 50 are used to add fluid to the chamber 42, and the channel 52 and outlet port 43 are used for exit of fluid from the chamber 42. [0070, Fig. 3, indentations or depressions 38A, 38B, and 38C are formed in the top and middle pieces 22, 24); 
14a filter, disposed in the reaction compartment and corresponding to the 15reaction compartment outlet ([0015] FIG. 3 is an exploded view of the cartridge of FIG. 1. [0078] FIG. 4 also shows a filter ring 88. The filter ring 88 compresses and holds a stack of filters in the lysing chamber 86. FIG. 6 shows an exploded view of a filter stack 87. The purpose of the filter stack 87 is to capture cells or viruses from a fluid sample as the sample flows through the lysing chamber 86.);  
16a collection compartment, formed on the extraction module body, the 17and which communicates with the reaction compartment 18outlet ([0078] FIG. 4 also shows a filter ring 88. The filter ring 88 compresses and holds a stack of filters in the lysing chamber 86. FIG. 6 shows an exploded view of a filter stack 87. The purpose of the filter stack 87 
19a first waste-liquid compartment, formed on the extraction module 20body, wherein the first waste-liquid compartment 21communicates with the reaction compartment outlet (Fig. 3 waste chamber 68; The frame 46 also defines an outlet port 43 and a channel 52 connecting the port 43 to the chamber 42. The inlet port 41 and channel 50 are used to add fluid to the chamber 42, and the channel 52 and outlet port 43 are used for exit of fluid from the chamber 42. ); and  
Taylor is silent to 22a second waste-liquid compartment, formed on the extraction module 23body, wherein the second waste-liquid compartment 24communicates with the reaction compartment outlet.
Wright teaches in the related art of a cartridge for sample processing and extracting analytes such as nucleic acids from a sample. [0200] In various embodiments, the sample preparation module 70 further includes a waste chamber 102 (or more than one waste chamber) configured to receive and container excess or used fluids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second waste-liquid compartment, as taught by Wright, in the device of Taylor, formed on the extraction module 23body, wherein the second waste-liquid compartment 24communicates with the reaction compartment outlet in order to allow for receiving excess or used fluids as taught by Wright in [0200].


Regarding Claim 2, modified Taylor teaches the extraction cassette as claimed in claim 1, and regarding shape, Taylor teaches ([0090] The vessel 40 includes the reaction chamber 42 (diamond-shaped in this embodiment) for holding a reaction mixture. 
However, Taylor is silent to the reaction compartment comprises a cone-shaped portion, the filter is disposed on the cone- 15shaped portion, and the reaction compartment outlet is formed on one end of the cone- shaped portion.
Regarding shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the reaction compartment to be cone-shaped portion, the filter is disposed on the cone- 15shaped portion, and the reaction compartment outlet is formed on one end of the cone- shaped portion, in the device, of modified Taylor.
	

Regarding Claim 3, modified Taylor teaches t1he extraction cassette as claimed in claim 1, wherein the extraction module 2further comprises a first path and a second path, the first path connects the reaction 3compartment outlet to the first waste-liquid 

Regarding Claim 4, Taylor teaches t1he extraction cassette as claimed in claim 3, wherein the first path 2intersects the second path at the reaction compartment outlet (The frame 46 also defines an outlet port 43 and a channel 52 connecting the port 43 to the chamber 42. The inlet port 41 and channel 50 are used to add fluid to the chamber 42, and the channel 52 and outlet port 43 are used for exit of fluid from the chamber 42.), a stopper wall is formed 3in the second path, and the stopper wall is formed on one end of the second path and 4is adjacent to the reaction compartment outlet (Fig. 22, [0101] The side walls 59A, 59B preferably includes reflective faces 56 which internally reflect light trying to exit the chamber 42 through the side walls 59A, 59B. The reflective faces 56 are arranged such that adjacent faces are angularly offset from each other by about 90.degree.).  

Regarding Claim 5, Taylor teaches t1he extraction cassette as claimed in claim 3.

Wright teaches in the related art of a cartridge for processing a sample and extracting a target analyte such as a nucleic acid. Fig. 15 and [0188] A second fluid channel 152 extends from the sample well 78 to the lysis chamber inlet 122. A third fluid channel 156 extends from the lysis chamber outlet 124 to a fifth fluid channel 162 that extends from the third inlet port 140 to the mixing well inlet snorkel 92. A fourth fluid channel 160 extends from the second inlet port 138 to the third inlet port 140. A sixth fluid channel 164 extends from the fourth inlet port 142 to the first outlet port 182. A seventh fluid channel 166 extends from the fifth inlet port 144 to the second outlet port 188. An eighth fluid channel 168 extends from the mixing well exit port 96 to a passive valve assembly 220 (described below). A ninth fluid channel 170 extends from a passive valve cavity of the passive valve assembly 220 to a capture compartment 100. A tenth fluid channel 172 extends from an active valve assembly 204 to an active valve assembly 219. An eleventh fluid channel 174 extends from the active valve assembly 219 to a waste chamber 102. A twelfth fluid channel 176 extends from the sixth inlet port 146 to the capture compartment 100. A thirteenth fluid channel 178 extends from the capture compartment 100 to the active valve assembly 204. A fourteenth fluid channel 180 extends from the active valve assembly 204 to the third outlet 190. [0189] It should be noted here that the designation of the various fluid channels channels as the first, second, third, fourth, fifth, etc. fluid channels is merely to provide a convenient means for distinguishing one port from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a third path and a fourth path, whereby the third path connects the first path 3to the first waste-liquid compartment, and the fourth path connects the first path to the 4second waste-liquid compartment, as taught by Wright, to the device of Taylor, in order to allow for multiple reagents to flow through and target and/or collect different analytes. 

Regarding Claim 6, modified Taylor teaches t1he extraction cassette as claimed in claim 5, wherein the first waste-liquid 2compartment comprises a first waste-liquid compartment connection hole, the second 3waste-liquid compartment comprises a second waste-liquid compartment connection 4hole, the third path connects the first path to the first waste-liquid compartment 5connection hole, the fourth path connects the first path to the second waste-liquid 6compartment connection hole, and at least one portion of the second waste-liquid 7compartment is located between the first waste-liquid compartment connection hole 8and the second waste-liquid compartment connection hole (see teachings of Taylor, in view of Wright of Claim 5, and [0200] In various embodiments, the sample preparation module 70 further includes a waste chamber 102 (or more than one waste chamber) configured to receive and container excess or used fluids.).  

Claim 7, modified Taylor teaches t1he extraction cassette as claimed in claim 6, wherein at least one portion of 2the fourth path extends in a first direction, and the first direction is away from the first waste-liquid compartment (Wright teaches in Fig. 15 [0188] A fourth fluid channel 160 extends from the second inlet port 138 to the third inlet port 140.)

Regarding Claim 13, modified Taylor teaches t1he extraction cassette as claimed in claim 1, wherein the expansion 2compartment further comprises an expansion compartment inlet, an expansion 3compartment pressure hole and an expansion compartment spacer, the expansion 4compartment spacer is located between the expansion compartment inlet and the 5expansion compartment pressure hole, and the expansion compartment spacer is bent toward the expansion compartment pressure hole ([0072] FIGS. 3-4 show exploded views of the cartridge. As shown in FIG. 3, the middle piece 24 has multiple chambers formed therein. In particular, the middle piece 24 includes a sample chamber 65 for holding a fluid sample introduced through the inlet port 64. The sample chamber 65 optionally includes a side compartment 155 having slightly lower walls than the sample chamber 65.  Wall would be a spacer. Nine holes 60 are formed in the bottom piece 26 for receiving valve actuators that open and close valves in the cartridge 20. ).  

Regarding Claim 14, modified Taylor teaches a17

1 method for extracting nucleic acid, comprising steps of 2providing an extraction cassette, wherein the extraction cassette comprises a 3liquid receiving module and an extraction module, the extraction 

Claim 15, modified Taylor teaches t1he method as claimed in claim 14, further comprising steps of 2moving a second detergent from the liquid receiving module to the extraction 3module, wherein the second detergent passes through the reaction 4compartment and the filter;  5moving the second detergent to the second waste-liquid compartment;  6moving an eluent from the liquid receiving module to the extraction module, 7wherein the eluent is resting in the reaction compartment; and  8providing a positive pressure via a second waste-liquid compartment pressure 9hole of the second waste-liquid compartment, and providing a 10negative pressure via a collection compartment pressure hole of the 11collection compartment, wherein the eluent with the nucleic acid is moved to the collection compartment (See teachings of modified Taylor in Claim 1 for structures. [0157] Referring to FIG. 9, liquids are preferably forced to flow through the cartridge using differential pressure. Although positive pressure is described herein, negative pressure (vacuum) may also be used to control fluid flow in the cartridge. [0200] In the next step, the syringe pump 476 pumps lysis buffer from the bottle 470 into the container 358 so that the chamber 367 is filled with liquid. The lysis buffer should be a medium through which dynamic pressure pulses or pressure waves can be transmitted. For example, the lysis buffer may comprise deionized water for holding the cells or viruses in suspension or solution. Alternatively, the lysis buffer may include one or more lysing agents to aid in the disruption of the cells or viruses. [0071] Fig. 2 Nine holes 60 are formed in the bottom piece 26 for receiving valve actuators that open and close valves in the cartridge 20.)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798